Exhibit 10.1

 

AMENDED RETIREMENT BENEFIT AGREEMENT

 

This Amended Retirement Benefit Agreement (this “Agreement”) is made and entered
into as of March 29, 2010 (the “Effective Date”), by and between American Equity
Investment Life Holding Company, an Iowa corporation (the “Company”), and David
J. Noble (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive and the Company deem it to be in their respective best
interests to enter into this Agreement to provide Executive with certain
benefits in the event of his termination of employment from the Company.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, it is hereby agreed as follows:

 

1.             Definitions.

 

(a)           Termination for Cause.  The Company shall have the right to
terminate Executive’s employment at any time for Cause by giving Executive
written notice of the effective date of termination (which effective date may be
the date of such notice).

 

(i)            For purposes of this Agreement only, the term “Cause” shall mean
Executive’s:

 

(1)           willful failure to materially perform his duties with the Company
or to follow the specific instructions of the Board of Directors of the Company
(the “Board”), other than any such failure resulting from his incapacity due to
physical or mental illness,

 

(2)           willful engagement in conduct that is materially injurious to the
Company, monetarily or otherwise,

 

(3)           conviction of (or plea of nolo contendere to) any felony, fraud or
embezzlement, or

 

(4)           willful and material breach of the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

(ii)           If the Company terminates Executive’s employment for Cause, the
Company shall have no further obligations and Executive shall have no further
rights hereunder.

 

(iii)          Notwithstanding the foregoing, the Company may not terminate
Executive’s employment for Cause unless (x) a determination that Cause exists is
made and approved by a majority of the Board (excluding Executive),
(y) Executive is given at least 15 days written notice of the Board meeting
called to make such determination and an opportunity to cure during such notice
period, and (z) Executive and his legal counsel are given the opportunity to
address such meeting.

 

(b)           Termination by Reason of Retirement.  In light of Executive’s age
and years of service with the Company, any termination of Executive’s employment
with the Company, other than a termination for Cause for purposes of this
Agreement, will be by reason of “Retirement.”

 

2.             Retirement and Other Benefits.

 

(a)           Retirement Benefit.  If Executive’s employment is terminated by
reason of Retirement, then Executive shall receive a benefit payable in monthly
installments of $41,650 or such higher amount which reflects one-twelfth of the
Executive’s annual base salary as in effect at the time of Retirement for the
period described below (the “Retirement Benefit”).  Executive’s Retirement
Benefit shall commence as soon as practicable, but in no event later than 60
days, following Executive’s Retirement, and shall continue to be paid on the
first day of each successive month until such time as 60 monthly installments
have been paid; provided, however, that if Executive dies before all 60 monthly
installments have been paid, then (i) if at the time of his death, Executive has
a surviving spouse, his spouse shall continue to receive such monthly payments
until the earliest to occur of (a) the 24-month anniversary of the Executive’s
death, (b) the spouse’s death and (c) such time as all 60 monthly installments
of the Retirement Benefit have been paid, and (ii) if Executive dies without a
surviving spouse, then payments of the Retirement Benefit will cease upon his
death.

 

(b)           Death Benefit.  If Executive’s employment is terminated by reason
of his death, then, if Executive had a surviving spouse as of the date of his
death, such spouse shall be entitled to receive a monthly annuity equal to
$41,650 or such higher amount which reflects one-twelfth of the Executive’s
annual base salary as in effect at the time of Retirement until the earlier to
occur of (i) the 24-month anniversary of Executive’s death

 

2

--------------------------------------------------------------------------------


 

and (ii) the date of death of such surviving spouse (the “Death Benefit”).  If
at the time of Executive’s termination of employment by reason of his death he
does not have a surviving spouse, then no payments will be made under this
Section 2 of this Agreement.

 

(c)           Section 409A.  Notwithstanding the foregoing, if, as of
Executive’s Retirement he is deemed to be a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), his Retirement Benefit will be delayed until the six-month
anniversary of the date of Executive’s Retirement or, if earlier, until his
death (“Specified Employee Delayed Payment Date”).  In that event, as soon as
practicable, but in no event later than 60 days, following the Specified
Employee Delayed Payment Date, Executive (his surviving spouse or his estate, as
the case may be) shall receive a lump sum cash payment in an amount equal to the
payments Executive would otherwise have received prior to the Specified Employee
Delayed Payment Date, and the remaining payments shall continue to be paid
pursuant to the schedule described above.

 

(d)           Health Benefits.  If Executive’s employment is terminated for any
reason other than (i) for Cause or (ii) by reason of his death, then Executive
shall be eligible to participate for Executive’s lifetime in the Company’s
health benefit programs, if any, on terms no less favorable than those available
to senior executive officers of the Company; provided, however, that nothing in
this Section 2(d) shall limit the Company’s right to amend or terminate at any
time such benefits applicable to such senior executive officers of the Company.

 

(e)           Office Space. During Executive’s lifetime (including at any time
after Executive’s Retirement but not following a termination for Cause),
Executive shall be provided the use of his current office space (or, at
Executive’s request, comparable office space located elsewhere) and secretarial
services.

 

3.             Confidentiality; Nonsolicitation; Noncompete.  For purposes of
this Section 3 only, the term “Company” shall also include American Equity Life
Insurance Company, American Equity Life Insurance Company of New York and Eagle
Life Insurance Company.  The Company is engaged throughout the United States in
the business of underwriting a broad range of life insurance and annuity
products, including fixed rate, index and variable annuities (the “Business”). 
Executive acknowledges and agrees that he has experience and expertise
associated with the Business throughout the United States, that he possesses
valuable skills related to the Business, and that he has obtained, and in the
future will obtain, Confidential Information (as defined below) related to the
Business.  In addition, Executive has valuable business contacts with national
marketing organizations, agents and potential agents, and professionals in the
Business. Executive’s

 

3

--------------------------------------------------------------------------------


 

reputation and goodwill are an integral part of the success of the Business
throughout the areas where it is and will be conducted.  If Executive in any
manner uses his reputation and goodwill in competition with the Company or
discloses Confidential Information with respect to the Business or uses such
Confidential Information in competition with the Company, the Company stands to
suffer significant harm.  The Company therefore desires that Executive agree,
upon the terms as set forth below, not to solicit policyholders, agents or
employees of the Company, not to compete, and not to otherwise disclose any
Confidential Information.  But for Executive’s entry into the agreements set
forth in this Section 3, the Company would not have entered into this Agreement.

 

(a)           Covenant Not to Compete.  Executive agrees that commencing on the
Effective Date and continuing until the second anniversary of Executive’s
termination of employment with the Company (such period being referred to herein
as the “Restricted Period”), Executive shall not, directly or indirectly, engage
in the Business for his own account, or own or invest in (except through
ownership of securities of the Company or less than 5% of the securities of
another publicly traded company), manage, join, operate or control, or
participate in the ownership, management, operation or control of, or serve as a
director, member, officer, employee, partner, consultant or otherwise with, or
permit his name to be used by or in connection with, any profit or non-profit
business or organization other than the Company engaged in the Business
(“Competitor”) anywhere in Iowa, Illinois, Minnesota, Missouri and Wisconsin.

 

(b)           No Solicitation of Policyholders, Employees or Agents.  During the
Restricted Period, Executive shall not, directly or indirectly,

 

(i)            solicit, divert or attempt to influence any person, firm,
corporation or other entity who is or was a policyholder of the Company to
terminate or decrease the amount of Business such policyholder has placed or may
place with the Company;

 

(ii)           solicit or recruit any employee of the Company, unless the
employment of such employee with the Company has been terminated other than by
an inducement of employment otherwise prohibited hereunder; and

 

(iii)          solicit, divert or attempt to influence any person, firm,
corporation or other entity who is or was an agent of the Company to terminate
or decrease the amount of Business such person or entity conducts with the
Company.

 

4

--------------------------------------------------------------------------------


 

(c)           Confidential Information.  Executive acknowledges that he occupies
a position of trust and confidence with the Company.  During the Restricted
Period, Executive shall not, except as may be required to perform his duties
hereunder or as required by applicable law or as authorized by the Board, and
except for information which is or becomes publicly available other than as a
result of a breach by Executive of the provisions hereof, disclose to others or
use for his own account, whether directly or indirectly, any Confidential
Information.  Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company, and that such
information gives the Company a competitive advantage.  As used herein, the term
“Confidential Information” shall mean information about the Company and its
products, policyholders, and agents and national marketing organizations that is
not publicly disclosed by the Company and that was learned by Executive in the
course of his employment, including (without limitation) proprietary knowledge,
trade secrets, inventions, ideas, processes, source and object codes, computer
programs, data, know-how, improvements, discoveries, designs, techniques, market
and investment research, marketing or business plans and strategies, budgets and
unpublished financial information, licenses, prices and costs, quoting policies
and procedures, formulae, information and suppliers, policyholder and agent
lists, information regarding the skills and compensation of Company employees
and agents, and all papers, resumes, and records (including computer records) or
documents containing Confidential Information.

 

(d)           Severability of Provisions.  In the event that the provisions of
this Section 3 should ever be adjudicated by a court of competent jurisdiction
to exceed the time or geographic or other limitations permitted by applicable
law, then such provisions shall be deemed reformed to the maximum time or
geographic or other limitations permitted by applicable law, as determined by
such court in such action.  Without limiting the foregoing, the covenants
contained herein shall be construed as separate covenants, covering their
respective subject matters, with respect to (i) each place in which the Company
now transacts any Business and (ii) each Business conducted by the Company. 
Each breach of the covenants set forth herein shall give rise to a separate and
independent cause of action.

 

(e)           Injunctive Relief.  Executive acknowledges that (i) the provisions
of Sections 3(a), (b) and (c) are reasonable and necessary to protect the
legitimate interests of the Company, and (ii) any violation of Sections 3 (a),
(b) or (c) will result in irreparable injury to the Company, the exact amount of
which will be difficult to ascertain, and that the remedies at law for any such
violation would not be reasonable or adequate compensation to the Company for
such a violation.  Accordingly, Executive agrees that if he violates the
provisions of Sections 3(a), (b) or (c), in addition to any

 

5

--------------------------------------------------------------------------------


 

other remedy which may be available at law or in equity, the Company shall be
entitled to specific performance and injunctive relief without the necessity of
proving actual damages or posting a bond.

 

(f)            Enforceability in All Jurisdictions.  The parties intend to and
hereby confer jurisdiction to enforce each and every one of the covenants in
this Agreement upon the courts of any jurisdiction within the geographic scope
of such restrictive covenants.  If the courts of any one or more of such
jurisdictions hold the restrictive covenants unenforceable by reason of the
breadth of such scope or otherwise, it is the intention of the parties that such
determination shall not bar or in any way affect any party’s right to the relief
provided above in the courts of any other jurisdiction within the geographic
scope of such restrictive covenants.

 

4.             Offset.  Executive shall not be required to offset the amount of
any payment provided for in this Agreement.

 

5.             Dispute Resolution; Attorney’s Fees.  Any dispute or controversy
arising under or in connection with this Agreement other than those relating to
enforcement of non-solicitation provisions in connection with the provisions of
Section 3 shall generally be resolved before a private judge or arbitration in
accordance with the rules of the American Arbitration Association.  The Company
and Executive hereby agree that the arbitrator will not have the authority to
award punitive damages, damages for emotional distress or any other damages that
are not contractual in nature.  Judgment may be entered on the arbitrator’s
award in any court having jurisdiction; provided, however, that the Company
shall be entitled to seek a restraining order or an injunction in any court of
competent jurisdiction to prevent any continuation of any violation of the
provisions of Section 3 hereof and Executive consents that such restraining
order or injunction may be granted without the necessity of the Company’s
posting any bond.  The expense of such arbitration shall be borne by the
prevailing party.

 

6.             Guarantors.  If at the time of termination of Executive’s
employment, Executive has guaranteed any liabilities of the Company, then the
Company shall use its best efforts to, as promptly as practicable, secure the
release of Executive from any and all such obligations at no cost to Executive.

 

7.             Miscellaneous.  This Agreement shall also be subject to the
following miscellaneous considerations:

 

(a)           Executive and the Company each represent and warrant to the other
that he or it has the authorization, power and right to deliver, execute, and
fully perform his or its obligations under this Agreement in accordance with its
terms.

 

6

--------------------------------------------------------------------------------


 

(b)           This Agreement supersedes all prior and existing negotiations and
agreements between the parties concerning the subject matter of this Agreement,
and this Agreement can only be changed or modified pursuant to a written
instrument duly executed by each of the parties hereto.  This Agreement does not
supersede or affect any other written agreements between the Executive and the
Company or any plans, policies or practices covering the Executive.

 

(c)           If any provision of this Agreement or any portion thereof is
declared invalid, illegal, or incapable of being enforced by any court of
competent jurisdiction, the remainder of such provisions and all of the
remaining provisions of this Agreement shall continue in full force and effect.

 

(d)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Iowa, except to the extent governed by
federal law.

 

(e)           All amounts payable hereunder shall be subject to such withholding
taxes and deductions as may be required by law.

 

(f)            No funds or assets of the Company will be segregated or
physically set aside with respect to this Agreement.  Executive will not have
any interest in any specific asset of the Company as a result of this Agreement.
Any right to receive benefits under this Agreement will be the right only of an
unsecured general creditor of the Company.

 

(g)           The Company shall assign this Agreement to any successor (whether
by merger, consolidation, purchase or otherwise) to all or substantially all of
the stock, assets or business of the Company and this Agreement shall be binding
upon and inure to the benefit of such successors and assigns.  Except as
expressly provided herein, Executive may not sell, transfer, assign, or pledge
any of his rights or interests pursuant to this Agreement.

 

(h)           Any rights of Executive hereunder shall be in addition to any
rights Executive may otherwise have under benefit plans, agreements, or
arrangements of the Company to which he is a party or in which he is a
participant, including, but not limited to, any Company-sponsored employee
benefit plans.  Provisions of this Agreement shall not in any way abrogate
Executive’s rights under such other plans, agreements, or arrangements.

 

7

--------------------------------------------------------------------------------


 

(i)            For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to American Equity Investment Life Holding Company, 6000 Westown
Parkway, West Des Moines, Iowa 50266 Attn: Board of Directors, and to Executive,
American Equity Investment Life Holding Company, 6000 Westown Parkway, West Des
Moines, Iowa 50266, provided that all notices to the Company shall be directed
to the attention of the Board with a copy to the Secretary of the Company, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

(j)            All references to the masculine gender shall be deemed to include
the feminine gender.

 

(k)           This Agreement is intended to comply with and be administered in
compliance with Section 409A.  Notwithstanding anything contained herein to the
contrary, to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A, Executive shall not be considered to have
terminated employment for purposes of Section 2 of this Agreement unless
Executive would be considered to have incurred a separation from service within
the meaning of Section 409A.  Each amount to be paid under this Agreement shall
be construed as a separate identified payment for purposes of Section 409A.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

Executive

 

 

 

 

 

 

 

 

By

/s/ David J. Noble

 

 

 

David J. Noble

 

 

 

 

 

 

 

 

American Equity Investment Life Holding Company

 

 

 

 

 

 

 

 

By

/s/ John Matovina

 

 

 

John Matovina

 

 

 

Vice Chairman and Chief Financial Officer

 

 

 

9

--------------------------------------------------------------------------------